Nebraska Advance Sheets
	                        STATE v. WHITE	951
	                       Cite as 285 Neb. 951

               State of Nebraska, appellee, v.
                Darrell E. White, appellant.
                          ___ N.W.2d ___

                 Filed May 24, 2013.   No. S-11-515.

   Petition for further review from the Court of Appeals,
Inbody, Chief Judge, and Irwin and Sievers, Judges, on appeal
thereto from the District Court for Sarpy County, Max K elch,
Judge. Judgment of Court of Appeals affirmed.

  Patrick J. Boylan, Chief Deputy Sarpy County Public
Defender, and Mandy M. Gruhlkey for appellant.

  Jon Bruning, Attorney General, and James D. Smith for
appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Miller-Lerman, JJ.

   P er Curiam.
   Having reviewed the briefs and record and having heard oral
arguments, we conclude on further review that the decision
of the Nebraska Court of Appeals in State v. White, 20 Neb.
App. 116, 819 N.W.2d 473 (2012), is correct. Accordingly, we
affirm the decision of the Court of Appeals, which reversed
the judgment of the district court and remanded the cause for
a new trial.
                                                  Affirmed.
   Cassel, J., not participating.